Form: ICB-12001-01 rev. 01

   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY

   Caption in compliance with D.N.J. LBR 9004-2(c)

   Isabel C. Balboa
                                                                              Order Filed on October 4, 2019
   Chapter 13 Standing Trustee                                                by Clerk U.S. Bankruptcy Court
   Cherry Tree Corporate Center                                                   District of New Jersey
   535 Route 38, Suite 580
   Cherry Hill, NJ 08002-2977




   In Re:                                                Case No.:           19-20584 (JNP)

          Ruben Rivera                                   Hearing Date:       10/02/2019
          Latysa S. Rivera
                                                         Judge:          Jerrold N. Poslusny Jr.
                                            Debtor(s)




                                  ORDER CONFIRMING CHAPTER 13 PLAN




The relief set forth on the following pages, numbered two(2) through three(3) is hereby

ORDERED.




  DATED: October 4, 2019
Page 2 of 3
Debtor: Ruben Rivera and Latysa S. Rivera
Case No.: 19-20584 (JNP)
Caption of Order: ORDER CONFIRMING CHAPTER 13 PLAN



    The plan of the debtor having been proposed to the creditor, and a hearing having been held

on the Confirmation of such Plan, and it appearing that the applicable provision of the

Bankruptcy Code have been complied with; and for good cause shown, it is




ORDERED that the plan of the above named debtor, dated 06/07/2019, or the last amended plan

of the debtor be and it is hereby confirmed. The Standing Trustee shall make payments in

accordance with 11 U.S.C. § 1326 with funds received from the debtor; and it is further




ORDERED that the debtor shall pay the Standing Trustee, Isabel C. Balboa, the sum of $376.00

for a period of 60 months beginning immediately, which payment shall include commission

and expenses of the Standing Trustee in accordance with 28 U.S.C. § 586.




ORDERED that the debtor's attorney be and hereby is allowed a fee of $3,200.00. The unpaid

balance of the allowed fee in the amount of $2,200.00 plus costs of $0.00 shall be paid to said

attorney through the Chapter 13 plan by the Standing Trustee.
Page 3 of 3
Debtor: Ruben Rivera and Latysa S. Rivera
Case No.: 19-20584 (JNP)
Caption of Order: ORDER CONFIRMING CHAPTER 13 PLAN



ORDERED that if the debtor should fail to make plan payments for a period of more than 30

days, the Standing Trustee may file, with the Court and served upon the Debtor and Debtor's

Counsel, a Certification of Non-Receipt of Payment and request that the debtor's case be

dismissed. The debtor shall have fourteen days within which to file with the Court and serve

upon the Trustee a written objection to such Certification.




ORDERED that upon expiration of the Deadline to File a Proof of Claim, the Chapter 13

Standing Trustee may submit an Amended Order Confirming Plan upon notice to the debtor(s),

debtor(s)' attorney and any other party filing a Notice of Appearance.




ORDERED that the debtor consents to pay secured claims as filed, with reservation of rights to

challenge the claims.




ORDERED as follows:

  Total plan length of 60 months. Santander Consumer USA’s claim in the amount of

  $578.04 shall be paid by the Chapter 13 Trustee.
